OFFlCEOFTHEA170RNEY           QENERALOF-                   .
                               AUSTIN




Honorable I. R, Yright
Superintendent
Texae .Pc.hoolfor the Dear
Austin, Texas

Dear Slrr                    Opinion No. O-i+082
                             Ret Supplementing salaries or em-
                                  ployeee or elaemosynar~ in-
                                  rrtltutions, under the protl-
                                  slons or Cenate Bill No. l+02,
                                  hota, Regular Session, 47th
                                  Legi8latur8.

           The general rider’ appended to Senate Bill 402,
Aots, Re&ar    Seselon, 47th Legiblatura, oontalne a provl-
.alon reading aa rolloust

          *(a) In these approprlatione the Leglsla-
     ture has provided a fairly Uniform soale. or
     salaries ror similar seroioes throughout the
     institution8 without, however, dlrrerentlatlng
     ln the amounts to be paid emplofaee reoelvlng,
     end those not receiving room, board and laundry
 l
     rrom th8 State; and to prevent lnequalltice In
     salaries to those employees not rsoeiving any
     or all of suah perquisites it is provided that
     the Superintendent, upon the writtan approval.
     or the Board or Gontrol may e.djuot suc.h emplopee'a
     eala,rlea out or th8 reepeotlve support and maln-
     tenanoe appropriations by not eXO88ding Twelve
     ($12.00) Dollars per month eaoh. Wore easily
     to adjust suoh items proper transrere from aup-
     port and maintenanoe to salary approprletions
     may be made annually or more Often."

           Your letter of the 2nd inetant inquires whether,
und,er this law, you may, with the.i\Atten approval oi' the
C?tate Board of Control,sUp.@8m8tlt the S-lari8s 0: eJ@Oy88a
who do oot'reoeive room, board and Laundry, but reoelve one
or two meals on the oampus. In other words, your qUeStiOn
Honorable .E. R. Wight,   Pag8 2



Ia whether an employe8.who raoelrerr dome, but not all, of
the p8rquIeitee Of room, board and laundry, may haV8 his
salary supplemented under the prwieiona of thla rider, with
thd WTitt8tt apprOva1 Or the 8tate Board Of.Control~, or u-h&her,
on the oontrary, o.?ly those employ8es mey have their aalarlss
supplemsnted who i-SC8iY8 none or the68 p8rquiSit88.

           The perqulsitse wema      to are room, board and
laundry.   The employee Nho may, with the approval or the
Boerd,ar  Control, reoelre a salary adjustment within th8 llml-
tatlona provided by this aot, ere those employeas uho do not
reoeire any or all of suah perqulolteei    Xt seem3 olear 00
UB thst the Legielature intended to p8rmIt the salaries of
those- smploydae Who r808iVed  nW8, or 188s than ell, Or the
perquisites mentioned, to be adjueted In aooordano8 with the
prorielons 0r the ridor. To hold Otherrvia8 would be to at-
taoh undue eisairloanoeto the we 0r th8 word *any", and to
1;gnore entirely the uae of the word *all" in that portion OS
th8 rider reaalngt “ana to'prsvent Inequalities In ealarleo
to thost employsee not reoelrlng   any or all or suoh perquldter.
. '. . .

            We truet that th8 fOr8gOiW   adequately aneWBra your
qU8btiOQ.

                                          YO&   V8Py truly